Citation Nr: 1628327	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran claims he was exposed to loud noise while working as an engineman in the Navy.  The Veteran worked in the boiler room, engine room, and pump room and was exposed to loud noise.  The Veteran claims he has had ringing ever since service.  

The Veteran's statements are competent evidence as to what he experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is evidence in the record that would call the Veteran's statement into question.

The Board finds that the Veteran was exposed to hazardous military noise (i.e., suffered acoustic trauma) during service.  The Veteran's DD Form 214 reflects that he served as an engineman aboard the USS ALBANY.  VA has found that this military occupational specialty is one with a "high probability" of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

A service treatment note dated September 1970, reflects the Veteran being seen for complaints of an ear ache in the right ear.  Examination revealed external ear canal to be red and inflamed, and the tympanic membrane was cloudy and reflected light poorly.  The impression was otitis media.

In April 2011, the Veteran underwent a private audiological evaluation by P. L., M.D.  The Veteran was there for worker's compensation in which his wife reported that the Veteran had not been hearing well and had lots of noise exposure in the shipyard and in the military.  The Veteran started working with his employer in 1982 and did not have an audiogram until 2001, when he had significant hearing loss.  The Veteran reported tinnitus.  The examiner assessed tinnitus and sensorineural hearing loss.  The Dr. L. noted that the Veteran had significant noise exposure at his job that could have caused his hearing loss and felt this was related to his employment. 

A February 2012 letter from Dr. L. noted that the Veteran had been examined in April 2011 for tinnitus and hearing loss.  Dr. L. noted the Veteran's long history of noise exposure in the military and in the shipyard industry.  The assessment was that the Veteran's tinnitus and hearing loss were secondary to noise exposure that started in the military.   

The Veteran was afforded a VA medical examination in October 2012.  The Veteran reported the onset of tinnitus in 1970, and that it kept him from sleeping.  The examiner found recurrent tinnitus and stated that the Veteran worked for the Navy for two years and worked in the shipyards for 40 years.  The examiner stated the shipyard was much more likely to be the etiology of his hearing loss.  

Entitlement to service connection for tinnitus is warranted.  The Veteran was stationed aboard the USS ALBANY and his military occupation specialty indicates there was a high probability he was exposed to hazardous noise.  Both the VA examiner and the Veteran's private doctor have diagnosed tinnitus.  Additionally, the Veteran's statements are competent evidence to describe ringing in his ears and that the ringing existed since service in 1970.  The Board finds the Veteran's statement regarding the onset of tinnitus to be credible because it accurately corresponds to the inflammation noted in the Veteran's right ear in 1970.  The Board notes that the VA examiner did find the Veteran's tinnitus to be "less likely than not" caused by service; however, the examiner failed to explain his rationale regarding the Veteran's tinnitus.  Lastly, the Veteran's private doctor opined that the Veteran's tinnitus was secondary to noise exposure that started in the military.  

In view of the totality of the evidence, including the in-service noise exposure, current findings of tinnitus, the diminished probative value of the October 2012 VA examination report, and credible lay assertions of record, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his military service.  The evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  As noted above, the Board finds that the Veteran was exposed to hazardous noise while in service.

The Veteran's wife and multiple friends have noted the Veteran's hearing has become worse over the years.  In her October 2011 statement, the Veteran's wife indicated the Veteran never showed signs of hearing loss until he came back from service.  

In April 2011, the Veteran underwent a private audiological evaluation by Dr. L.  As noted above, the Veteran was there for worker's compensation in which his wife reported that the Veteran had not been hearing well and had lots of noise exposure in the shipyard and in the military.  The Veteran started working with his employer in 1982 and he did not have an audiogram until 2001, when he had significant hearing loss.  Dr. L. assessed sensorineural hearing loss and recommended hearing aids.  In responding to the worker's compensation claim, Dr. L. noted that without a baseline audiogram and having to consider the 2001 audiogram, the Veteran had significant noise exposure at his job that could have caused his hearing loss.  The doctor felt that the hearing loss was related to his employment. 

In a February 2012 letter, Dr. L. noted the Veteran had been examined in April 2011 for tinnitus and hearing loss.  Dr. L. stated that the Veteran had a long history of noise exposure in the military and in the shipyard industry.  Dr. L. noted that his audiogram at that time showed high-frequency sensorineural hearing loss that was moderate-to-moderately severe from 3000 to 8000 hertz.  Speech reception was 15 in the right and 20 in the left and 100 percent discrimination and normal tympanograms.  The doctor's assessment was that the Veteran's hearing loss was secondary to noise exposure that started in the military.   

The Veteran was afforded a VA medical examination in October 2012.  The Veteran reported having problems understanding conversations.  The Veteran reported that he worked for two years on a ship for the Navy and then 40 years in a shipyard.  The examiner diagnosed sensorineural hearing loss.  The VA examiner completed a medical opinion in October 2012.  The examiner stated the Veteran's hearing loss was "less likely than not" incurred in or caused by service.  The examiner's rationale was that the Veteran had noise exposure in the military, but his military discharge examination showed 15/15 hearing.  The examiner stated it was possible that he had some hearing loss at that point, though unlikely.  The Veteran then worked in a shipyard for 40 years with significant noise exposure.  The examiner felt it was "more likely than not" that the cause of the Veteran's hearing loss was working in the shipyard.  Additionally, the examiner pointed out that the Veteran filed worker's compensation claim for the shipyard work.  

The Board finds the conclusion by Dr. L. in April 2011, is at odds with the letter submitted by him in February 2012.  During the April 2011 evaluation, the opinion was that the Veteran's hearing loss was likely caused by the Veteran's post service employment.  In the letter submitted in February 2012, Dr. L. opined that hearing loss was likely secondary to military noise exposure.  

Additionally, the Board finds the VA examination to be inadequate.  The examiner stated the Veteran had noise exposure in service and that it was possible he had hearing loss at that point, but unlikely.  The examiner failed to discuss the September 1970 right ear inflammation in service and whether that could cause hearing difficulties.  Additionally, the examiner failed to discuss the Veteran's military occupation specialty and the high probability that the Veteran was exposed to hazardous noise in service.

Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  In light of the inadequacies with the October 2012 VA examination, the Veteran must be afforded a new examination to determine whether his bilateral hearing loss is related to his military service.   

Lastly, in the private treatment evaluation conducted in April 2011, Dr. L. referenced an audiogram done in 2001.  Review of the claims file does not reflect the association of the 2001 audiogram.  It is unclear whether the 2001 audiogram was conducted by Dr. L. or another doctor, thus, the Board finds that a remand is necessary in order to attempt to obtain the 2001 audiogram.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must also attempt to obtain all pertinent VA treatment records.

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the 
claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact Dr. L. at Ear, Nose, and Throat Associates of Corpus Christi, Texas, to reconcile his 2011 and 2012 opinions, as to the etiology of the Veteran's current bilateral hearing loss.  Dr. L. is requested to provide an opinion as to whether any degree of the Veteran's current hearing loss is due to the noise the Veteran was exposed to in service, and to provide the bases for any opinion reached.  The RO must also attempt to obtain all records pertaining to the Veteran from Dr. L. at Ear, Nose, and Throat Associates of Corpus Christi, Texas, to include the Veteran's 2001 private audiogram.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a new VA audiometric examination to determine whether bilateral hearing loss is related to his military service.   The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished, to include an audiogram.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  

Following a review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the lay statements of record, the examiner must state whether any degree of the Veteran's current bilateral hearing loss is related to his military service, to include his exposure to acoustic trauma in service.  The examiner must comment upon the September 1970 service treatment record reflecting inflammation in the right ear.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's VA file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the electronic claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directives, the RO must implement corrective procedures.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


